Title: From Benjamin Franklin to Henry Laurens, 19 August 1782
From: Franklin, Benjamin
To: Laurens, Henry


Sir,
Passy, Aug. 19. 1782
I had the honour of receiving yours of the 7th Instant. The Account you give of your bad State of Health alarms your Friends. Mr Oswald informs me, that the Waters of Bath used to recover you effectually. And tho’ we are very sensible that if you could get well to America, you might be of great Service to the Publick, yet we think the Hazard is too great, as it may be Winter before you can come upon the Coast, and perhaps at this Juncture you might be equally useful in England. On these Considerations we agreed to advise your Return thither. You will excuse the Freedom we take in so doing, as it proceeds from sincere Regard, and Concern for a Life so valuable. With great Respect, I have the Honour to be, Sir, Your most obedient & most humble Servant
B Franklin
Honble H. Laurens Esqr
 
Endorsed: Benja. Franklin 19th Augt. 1782. Recd. 24th. Answd. 3d. Septemr.
